Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2021 has been entered.
 

Claim Status
Applicant’s claim amendments, arguments and amendments to the drawings, specification and claims, filed 07 October 2021 are acknowledged.
Claims 12, 17-22, 39-45, 50, 57-59, 61, 95-101, 103-111, 113-121, 123 & 124 are pending. 
Claims 1-11, 13-16, 23-38, 46-49, 51-56, 60, 62-94, 102, 112 & 122 are cancelled.
Claims 57, 59, 61, 103, 104, 113, 114, 123 & 124 are amended.
Claims 12, 17-22, 39-45, 50, 58, 96-100, 106-110 & 116-120 withdrawn. 
Claims 57, 59, 61, 95, 101, 103-105, 111, 113-115,121, 123 & 124 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application
Examination on the merits is extended to the extent of the following species:
Particle Size- about 45 to about 150 micrometers;
Delivery Agent- N-(8-[2-hydroxybenzoyl]-amino)caprylic acid or a pharmaceutically acceptable salt thereof;  
-and-
Active agent- glucagon-like peptide 1 (GLP-1);

New & Maintained Objections/Rejections
Drawings
The drawings stand objected to because Figures 13-15 still contain errors with the symbols. In Figure 13 there is a light shaded triangle to the left of 20 minutes. What type of data is that shaded triangle since it does not appear in the legend? Where is the shaded box for mean8?  For Figures 14 & 15, there are two dark black filled boxes but no shaded one for mean8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” The objection to the drawings will not be held in abeyance.
**The Examiner notes this is the third set of deficient drawings (see those filed 10/07/2021, 09/22/2021 & 10/07/2021), Applicant’s representative is encouraged to check the problematic drawings prior to submitting a response.

Response to Arguments
Applicant argues corrected drawings have been submitted and the withdrawal of the objection is requested (reply, pg. 11).
This is not persuasive because new Figures 13-15 still have numerous errors as described above.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 57, 59, 61, 95, 101, 103-105, 111, 113-115, 121, 123 & 124 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadeghi (US 2007/0060512; filed 03/04/2004; previously cited) and Leone-Bay (US 5,650,386; Published: 07/22/1997; IDS- 02/12/2018).
* The term “a therapeutically effective amount” is interpreted as an amount which treats the recited conditions, as opposed to “prevents” the recited conditions. Paragraph 98 of specification defines “a therapeutically effective amount” as an amount which treats or prevents the recited conditions. This is the interpretation used in the prior office action.
** The recited particles are interpreted such that an individual particle comprises BOTH GLP-1 and SNAC based upon Applicant’s argument that the carrier and the active agent are coprocessed and Example 1 in which insulin and 4-CNAB were co-processed by dissolving both in the same 50 ml of water, drying, and milling.

With regard to claims 57, 59, 61, 95, 101, 103-105, 111, 113-115, 121, 123 & 124 and the elected species, Sadeghi teaches a method of using modified GLP-1 peptides (glucagon-like petide-1) to treat subjects with diseases or conditions associated with abnormal blood glucose levels including diabetes and obesity [0022]. The subjects may be mammals [0022]. The mammals may be humans (i.e. a human diabetic patient; [0022]). Sadeghi teaches the method involves a dosage regimen that will be determined by the attending physician but generally the dosage regimen is a daily regimen with 0.01-1000 micrograms of the inventive compound per kilogram of body weight (i.e. administering on a chronic basis a therapeutically effective amount; [0160]). Sadeghi teaches the modified therapeutic polypeptides and peptides, which include GLP-1, contain one to five additional amino acids at its N-terminus ([0018]). Sadeghi teaches the compositions of their invention may be administered orally [0130]. Sadeghi further teaches for the oral delivery dosage forms, it is also possible to use a salt of a modified aliphatic amino acid, such as sodium N-(8-[2-hydroxybenzoyl] amino) caprylate (SNAC), as a carrier to enhance absorption of the therapeutic compounds of this invention [0137]. Sadeghi teaches the 
Sadeghi does not explicitly teach the population of particles are such that a particle comprises both the delivery agent compound (i.e. SNAC) and a peptide active agent (i.e. GLP-1) or the size of the combined particle. These deficiencies are remedied by Leone-Bay.
In the same field of invention of using modified amino acids, modified poly amino acids, and modified peptides as carriers for the oral delivery of biologically or chemically active agents, which include but are not limited to, peptides, and particularly small peptides; hormones, and particularly hormones which by themselves do not or only pass slowly through the gastro-intestinal mucosa and/or are susceptible to chemical cleavage by acids and enzymes in the gastro-intestinal tract which include insulin, Leone-Bay teaches the carrier and the biologically or chemically active ingredient can be admixed during the manufacturing process (col. 6, ll. 10-end to col. 7, ll. 1-5; col. 11, ll. 10-25). Leone-Bay teaches formation of microspheres (i.e. microparticles) in which a particle comprises both carrier and active agent by teaching “[t]he size of the microspheres formed by contacting compounds, poly amino acids, or peptides with water or an aqueous solution containing active agents can be controlled by manipulating a variety of physical or chemical parameters…of strength of the encapsulating solution…the choice of acid used in the encapsulating process” (col. 11, ll. 1-10). Leone-Bay links the particle size of the microsphere to drug release by teaching “[t]he particle size of the microsphere plays an important role in determining release of the active agent in the targeted area of the gastro-intestinal tract... The microspheres are sufficiently small to release effectively the active agent at < 0.1 microns and about 10 microns” (col. 10, ll. 55-60). Leone-Bay teaches the oral dosage form is “such as a capsule. a tablet or a liquid” (col. 11, ll. 30-40). Thereby, the ordinary skilled artisan would immediately envisage a microsphere size of < 0.1 microns to < 50 microns based upon Leone-Bay’s teachings for an effective oral delivery system.
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 

Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan at the time of the invention to have modified Sadeghi’s method by modifying Sadeghi’s fine particulates to comprise both SNAC and GLP-1 and < 0.1 microns to < 50 microns as suggested by Leone-Bay because Sadeghi and Leone-Bay are both directed to microparticles of peptide carrier and therapeutic polypeptides and peptides for oral delivery into the intestine/ jejunum. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to release the active agent at the targeted area within the gastro-intestinal tract such as, for example, between the stomach and the jejunum, using a microparticle/microsphere structure and size range taught as suitable to do so by Leone-Bay.
With regard to the sizes of the particles comprising GLP-1 and SNAC, the combined teachings of Sadeghi and Leone-Bay teach microparticle/microspheres in a size range which overlaps or falls within the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Response to Arguments
In the traverse of the rejection of the claims under 35 USC 103(a) over Sadeghi and Sadeghi in view of Lee, Chaumeil and Rudnic, Applicant argues Sadeghi does not teach particles containing both the delivery agent compound and the active agent (reply, pg. 12). Applicant argues the particle size taught by the prior art is for particles comprising a singular agent and not a particle which comprises both delivery agent compound and the active agent (reply, pg. 12-15). 
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Sadeghi teaches the particles either have SNAC or GLP-1 alone (reply, pg. 16-17).
This is not persuasive. First, the results are not commensurate with the scope of the claims. The claims are generic and encompasses numerous peptide active agents and a wide range of sizes.  However, the results only examined ONE delivery agent (i.e. 4- CNAB), ONE peptide active agent (i.e. insulin) in ONE particle size range (i.e. 250 to 420 nm). Applicant has 
Also, Applicant has not compared their inventive method to that of the closest prior art which is Sadeghi which teaches particles of SNAC and GLP-1 having a size of 1 mm (i.e. less than about 999 microns). This is important because Applicant argues their inventive method and compositions are glucose lowering (reply, pg. 14). Sadeghi’s method and composition is also glucose lowering with Sadeghi in Example 3 explicitly teaching blood glucose had a significant drop in GLP-1 treated animals [0271]. Sadeghi reiterates their invention treats hyperglycemia (i.e. high blood glucose; [0161]). Sadeghi also teaches their inventive orally delivered composition delivers the active agent to the intestine which is the area in which Applicant’s oral formulation delivers (see Applicant’s specification-Summary of the Invention).  In other words, Applicant has not shown that co-administered particles having SNAC alone and GLP-1 alone have significantly poorer results than particles comprising SNAC and GLP-1 in the same particle.

Applicant argues the ordinary skilled artisan could not at once envisage a composition containing GLP-1 and SNAC, so Sadeghi is not the closest prior art (reply, pg. 17).
This is not persuasive. Sadeghi teaches GLP-1 and analogs as preferred at paragraph [0169]. Sadeghi explicitly teaches use of SNAC in oral delivery dosage forms as the carrier for their invention, citing its clinical efficacy has been demonstrated in a phase II clinical trial [0137].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 57, 59, 61, 95, 101, 103-105, 111, 113-115,121, 123 & 124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10, 12-16, 19 & 20 of U.S. Patent No. 9,186,412 in view of Sadeghi (US 2007/0060512) and Leone-Bay (US 5,650,386; Published: 07/22/1997; IDS- 02/12/2018).
US Patent No. 9,186,412 recites a method of treating diabetes by orally administering solid oral dosage form of comprising insulin and SNAC (i.e. sodium N-(8-[2-hydroxybenzoyl] amino) caprylate). The ordinary skilled artisan at the time of the invention knew diabetes is a chronic condition which must be treated on a chronic basis.
 US Patent No. 9,186,412 does not recite particles comprising SNAC (i.e. delivery agent), GLP-1 (active agent), and insulin (active agent) or the median size of the particles.
The teachings of Sadeghi and Leone-Bay are described above. In brief, Sadeghi further teaches inclusion of GLP-1 in combination with a carrier which is SNAC (i.e. a peptide carrier) to treat diabetic patients by improving the ability of the pancreas to secrete insulin and to make existing insulin levels act more efficiently ([0137] & [0212]).  Leone-Bay teaches peptide active agents and peptide-carriers in the same particle with a particle size between about < 0.1 microns and about < 50 microns play an important role in determining release of the active agent in the targeted area of the gastro-intestinal tract, being sufficiently small to release effectively the 
The claims of the instant application are obvious variants of claims 7-10, 12-16, 19 & 20 of U.S. Patent No. 9,186,412 because it would have been prima facie obvious to the ordinary skilled artisan at the time of the claimed invention to have modified the method of claims 7-10, 12-16, 19 & 20 of U.S. Patent No. 9,186,412 by modifying the pharmaceutical formulation comprising insulin and SNAC used in the method by adding GLP-1 and formulating the GLP-1, insulin and SNAC into the same particle having a size ranging about < 0.1 microns and about < 50 microns as suggested by the combined teachings of Sadeghi and Leone-Bay because US Patent No. 9,186,412, Sadeghi, and Leone-Bay are directed to oral pharmaceutical dosage forms of peptides including insulin and GLP-1. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve delivery to the intestine as suggested by the combined teachings of Sadeghi and Leone-Bay.
With regard to the recited size of the particles comprising GLP-1, insulin and SNAC, the combined teachings of U.S. Patent No. 9,186,412, Sadeghi and Leone-Bay suggest particles containing GLP-1, insulin and SNAC in the same particle, in a size range which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are obvious variants of claims 7-10, 12-16, 19 & 20 of U.S. Patent No. 9,186,412 in view of the prior art.
Claims 57, 59, 61, 95, 101, 103-105, 111, 113-115,121, 123 & 124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 of U.S. Patent  of U.S. Patent No. 8,962,554 in view of Sadeghi (US 2007/0060512) and Leone-Bay (US 5,650,386; Published: 07/22/1997; IDS- 02/12/2018).
U.S. Patent Nos. 7,208,178; 7,227,033; 7,384,914; 7,429,564; 7,462,368; 7,893,297; 8,324,156; 8,729,016; and 8,962,554 recite methods of treating a human patient in need thereof, or having diabetes by orally administering a pharmaceutical composition comprising insulin and 4-[(4-chloro,2-hydroxybenzoyl)amino]butanoic acid. With specific regard to U.S. Patent Nos. 7,893,297 in which the subject is in need of treatment of a composition comprising insulin and 4-[(4-chloro,2-hydroxybenzoyl)amino]butanoic acid, the ordinary skilled artisan would immediately envisaged treatment of diabetes because insulin is routinely administered to treat diabetes.  The ordinary skilled artisan at the time of the claimed invention knew diabetes is a chronic condition which must be treated on a chronic basis.
Neither U.S. Patent Nos. 7,208,178; 7,227,033; 7,384,914; 7,429,564; 7,462,368; 7,893,297; 8,324,156; 8,729,016; nor 8,962,554 recite particles comprising SNAC (i.e. delivery agent), GLP-1 (active agent), and insulin (active agent) in the same particle or the median size of the particles.
The teachings of Sadeghi and Leone-Bay are described above. In brief, Sadeghi further teaches inclusion of GLP-1 in combination with a carrier which is SNAC (i.e. a peptide carrier) to treat diabetic patients by improving the ability of the pancreas to secrete insulin and to make existing insulin levels act more efficiently ([0137] & [0212]).  Leone-Bay teaches peptide active < 0.1 microns and about < 50 microns play an important role in determining release of the active agent in the targeted area of the gastro-intestinal tract, being sufficiently small to release effectively the active agent at the targeted area within the gastro-intestinal tract such as, for example, between the stomach and the jejunum.
The claims of the instant application are obvious variants of the claims of U.S. Patent Nos. 7,208,178;  7,227,033; 7,384,914; 7,429,564; 7,462,368; 7,893,297;  8,324,156; 8,729,016; nor 8,962,554 because it would have been prima facie obvious to the ordinary skilled artisan at the time of the claimed invention to have modified the method(s) recited by U.S. Patent Nos. 7,208,178;  7,227,033; 7,384,914; 7,429,564; 7,462,368; 7,893,297;  8,324,156; 8,729,016; and 8,962,554 by modifying the pharmaceutical formulation comprising insulin and 4-[(4-chloro,2-hydroxybenzoyl)amino]butanoic acid by adding GLP-1 and SNAC, yielding insulin,  4-[(4-chloro,2-hydroxybenzoyl)amino]butanoic acid, GLP-1 and SNAC in the same particle and adjusting the size range to be between from about < 0.1 microns and about < 50 microns as suggested by the combined teachings of Sadeghi and Leone-Bay because U.S. Patent Nos. 7,208,178;  7,227,033; 7,384,914; 7,429,564; 7,462,368; 7,893,297;  8,324,156; 8,729,016; and 8,962,554, Sadeghi and Leone-Bay are directed to oral pharmaceutical dosage forms of peptides. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to improve peptide active agent delivery to the intestine as suggested by the combined teachings of Sadeghi and Leone-Bay.
With regard to the recited size of the particles comprising GLP-1, insulin, 4-[(4-chloro,2-hydroxybenzoyl)amino]butanoic acid and SNAC, the combined teachings of U.S. Patent Nos. 7,208,178;  7,227,033; 7,384,914; 7,429,564; 7,462,368; 7,893,297;  8,324,156; 8,729,016; and prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The instant claims are obvious variants of the claims recited by U.S. Patent Nos. 7,208,178; 7,227,033; 7,384,914; 7,429,564; 7,462,368; 7,893,297; 8,324,156; 8,729,016; and 8,962,554 in view of the prior art.

Response to Arguments
Applicant argues none of U.S. Patent No. 9,186,412; U.S. Patent No. 7,208,178; U.S. Patent No. 7,227,033; U.S. Patent No. 7,384,914; U.S. Patent No. 7,462,368; U.S. Patent No. 7,429,564; U.S. Patent No. 7,893,297; U.S. Patent No. 8,324,156; U.S. Patent No. 8,729,016; and U.S. Patent No. 8,962,554 each in view of Sadeghi teach a particle comprising the delivery agent and the active agent with a size range from about 1 to about 425 micrometers (reply, pg. 17-18).
	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Leone-Bay teaches a particle comprising a peptide carrier together with a peptide active agent in a size range of about < 0.1 microns and about < 50 microns to improve peptide active agent delivery to the intestine.
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LORI K MATTISON/            Examiner, Art Unit 1619               
/NICOLE P BABSON/            Primary Examiner, Art Unit 1619